Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/019/2022 have been fully considered but they are not persuasive. With respect to claim 1, the Examiner maintains that the USB-connected wired mouse and keyboard admittedly used by ATEN to provide inputs for video gaming each meet the broadest reasonable interpretation of a “video game controller.” In other words, a mouse and a keyboard used in a video gaming context are by definition video game controllers. Refer to the Examiner’s citation and explanation on pp. 2-3 of the Final Rejection of 01/20/2022, also maintained in the rejection of claim 1 below, citing P. 1 of ATEN ‘The new USB-C multiport dock […] delivers lag-free mobile gaming with a monitor, keyboard, and mouse […] users can enjoy a PC-like gaming environment from their Android phone through a single USB-C cable to connect to an external display, a keyboard, and a mouse […]’ for ‘playing in an intense battle with opponents’. 
The traditional console-class of video game controller (e.g. a 1990’s console game controller) that Applicant argues that ATEN lacks disclosure of is not the only type of input device in the art of video gaming that meets the limitation of a “video game controller”. A video game controller is defined by its intended use or field of use and is not inherently limited to any particular form in the art. Any computerized device input means used to provide signals that can be processed by a video game application meets the limitation of a video game controller (other types also include touch screens, track balls, HMD and virtual reality joystick type controllers used in gaming).
For PC-style gaming, which ATEN admits his invention emulates using a phone and wire-connected peripheral devices, keyboard and mouse peripheral devices used to convert player finger inputs into electrical signals processed for progressing the play of multi-player gaming are the most common types of video game controllers. Each of a USB-C wired mouse and keyboard used for multi-player battle type video gaming meet the claim limitation of “a video game controller wire-connected to the input-output port” in claim 1.
The Examiner additionally directs Applicant to the evidentiary reference not relied on of “Video Game Controllers” by Ben Heatherly and Logan Howard of Clemson University as proof that a wired mouse and wired keyboard are by definition types of video game controllers in the art of PC-style video gaming and are known alternatives to console style controllers – see the Introduction which describes that, ‘Video games require an input from the user to control the actions of the game. A controller is an electronic device that is used as platform for the user input. These controllers have historically been in the form of a keyboard, mouse, console controllers (such as Xbox's or Playstation’s), or several other types of input devices. Usually, a game’s controls are determined by the type of platform the game is designed on.’ (emphasis added). 
For these reasons, the outstanding rejection of claim 1 and its previously amended dependents 4, 6 and 7 are maintained. The Examiner notes that if Applicant wishes for claim 1 to restrict the construction of the apparatus to certain types of video game controllers that are not mice or keyboards, the Applicant is encouraged to further amend claim 1 accordingly.
Regarding the amendment made to claims 2, 8, 13, and 16 now requiring the competition style video game of the instant claims to be for league, tournament and competition video game play, the Examiner finds that US 2011/0107220 to Perlman, which was relied on in combination with ATEN, How to Connect and Yudintsev in order to teach what well-known features were of the multi-player networked combat type video game that ATEN admits is played by players of his invention (see again P. 1 of ATEN, ‘users can enjoy a PC-like gaming environment […]‘playing in an intense battle with opponents’.), additionally teaches that online, multi-player combat games admittedly playable on phones can include league, tournament, and competition video game playing 
See Perlman [0257] which describes that a keyboard, mouse, joystick or arrow keys are usable as input devices to a game application and that the client device may be ‘such as a mobile phone’.  [0264] of Perlman describes that, ‘the user will be able to play the game on a Windows PC, a Macintosh, on a television set, at home, when traveling, and even on a mobile phone,’) 
Specifically regarding leagues: Perlman describes the existence of league play in the illustrative scenario regarding skill-based league management in [0396]. stating that, ‘The user may have been allowed to play a multiplayer game in a certain league, but because some other users had exceeded the user's ranking, the user may have been downgraded to a lesser league.’ 
Regarding tournaments: Perlman describes the existence of tournaments in multiplayer online games playable on phones in at least: [0040] describes security concerns enacted for use ‘in a tournament situation,’. [0320] of Perlman explicitly teaches that, ‘Hosting Service 210 is extremely well-suited for tournaments. Because no game is running in a local client, there is no opportunity for users to cheat (e.g., as they might have in a prior art tournament by modifying the copy of the game running on their local PC to give them an unfair advantage). Also, because of the ability of the output routing 1540 to multicast the UDP streams, the Hosting Service is 210 is able to broadcast the major tournaments to thousands or more
of people in the audience at once.’
Regarding competition video game playing: ATEN already uses language on P. 1 of his reference that is cited as including playing an intense battle with opponents. This disclosure alone is a sufficient teaching of the claimed competition. The teaching reference Perlman further describes such competitive multiplayer online game playing (including that performed from phones) as follows:
[0018]-[0020], [0026] of Perlman discloses that a well-known type of multiplayer online game played on platforms including phone is an ‘MMOG’ or a massively multiplayer online game in which users traverse game worlds and interact with scenes and other characters. [0066] describes that well-known games of this type include 3D racing games and first person shooters, which [0068] further describes are by definition ‘multi-user, interactive action games.’ [0026]  of Perlman also notes that in order for a game to be ‘competitive for other players’ players may need similar rankings to play a game together. [0047] and [0298] of Perlman describe battles among characters in games. [0319]-[0320] describes that it was known for MMO games played using network hosting and streaming technologies to be used for tournaments by top players, which by definition is competitive play.
For at least these reasons the rejections of claims 2, 5, 8, 10, 16 and 17 over ATEN in view of How to Connect, Yudintsev and Perlman and the rejection of claims 9, 13, and 18 over ATEN in view of How to Connect, Yudintsev, Perlman and Lebensfeld are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over, “ATEN Introduces a New USB-C Multiport Mini Dock for Lag-free Mobile Gaming with a Monitor, Keyboard and Mouse”, hereinafter referred to as ‘ATEN’, in view of “How to Connect your Android Device to a Projector,” hereinafter referred to as ‘How to Connect’ and US 2015/0133218 A1 to Yudintsev.
	Re claim 1, ATEN teaches a multi-player video gaming system (Title, see also the first paragraph of P. 1 of 2 which recites that, “ATEN International [...] today announced the availability of the ATEN UH3236 USB-C Multiport Mini Dock. The new USB-C multiport dock is ATEN’s enhanced portable docking solution and provides multi-task capability as well as delivers lag-free mobile gaming with a monitor, keyboard, and mouse. With ATEN UH3236 USB-C Multiport Mini Dock, users can enjoy a PC-like gaming environment from their Android phone through a single USB-C cable to connect to an external display, a keyboard, and a mouse while also charging and accessing a speedy Ethernet network all at the same time.” (emphasis added) The third paragraph of this page also describes that a 60W power delivery pass through can, “charge a smart phone while users are playing in an intense battle with opponents” (emphasis added in particular to highlight that ATEN’s video gaming system is multi-player)) comprising:
	a) a smartphone having a processor, a memory, an audio in/out port, an input-output port connected to a splitter connector, a network interface, and a power supply (P. 1 of 2 paragraph 1 describes that ATEN’s USB-C Mini Dock is for use with an ANDROID phone or IPAD Pro and P. 2/2 diagrams an exemplary ANDROID smartphone that is connected to the ATEN UH3236 Mini Dock, which as pictured is a splitter connector comprising a permanently-attached USB-C cable and offering VGA, HDMI, Gigabit Ethernet, USB2.0 and USB 3.1 ports. By definition of an ANDROID smartphone, such a device inherently comprises a processor, memory, audio in/out ports, and a power supply, which as described in the third paragraph on P. 1 of 2 can be charged by a 60W power delivery pass through of the ATEN Mini-Dock)
	b) a video game controller wire-connected to the input/output port by a cable extending from the video game controller to the splitter connector (Paragraph 2 of P. 1 of 2 describes that the two USB-A ports of the ATEN mini-dock, which as noted above meets the limitation of being a splitter connector, can be connected to a wired mouse, keyboard, or other USB-compatible device and used by gamers to play such as a battle type game. Refer to P. 2 wherein a user is diagrammed as operating a wired keyboard connected to the ATEN mini dock. Each of a USB-C wired mouse and keyboard meet the claim limitation of “a video game controller wire-connected to the input-output port”)
	c) a video game display device wire-connected to the input-output port by a cable extending from the video game display device to the splitter connector (P. 1 paragraphs 1-2 describes that the ATEN Mini Dock provides an HDMI or VGA port “that displays in FHD to connect to a big screen such as a monitor or TV” which is described as serving the purpose of creating “better aiming and overall gaming experience”.)
	Although ATEN teaches the same inventive concept substantially as claimed, including that the ATEN UH3236 Mini Dock, which is a wired, splitter connector, enables a mobile device user who is playing a video game using wired input devices connected to the USB-C input/output port of the phone to also connect a large, external display to the same USB-C phone port through a VGA or HDMI port of the dock, ATEN does not go into detail as to whether this large, external display could be a projector. “How to Connect Your Android Device to a Projector” notes on P. 1/16 that, “Android devices are great, but their small size can sometimes be limiting. When you connect your device to a projector, you can share your screen with others for business or pleasure.” wherein, “you can also connect Android to a TV. Projectors are the better option, though, as they normally project a much bigger screen size than a TV, making them ideal for media playback or data presentations.” P. 6/16 describes how to make a wired connection between an ANDROID phone and a projector, noting that, “With the right cable, you can connect your Android device to a projector that directly uses an HDMI cable”. It would have been obvious to one having ordinary skill in the art at the time of the invention that ATEN’s wired USB-C mini dock, which includes an HDMI output port specifically for connecting a large, external display device to, wherein P. 2/2 of ATEN shows the large HDMI-wire connected display device mirroring the game image of the ANDROID phone, could have been connected to an HDMI projector without causing any unexpected results, as an HDMI projector uses the same connection as an HDMI monitor or TV, is admittedly interchangeable with a TV as described by the “How to Connect” reference, and is desirable over a TV because of the enhanced image size it offers.
	And although ATEN describes that the Mini Dock can be used with an ANDROID phone, ATEN does not go into detail as to the hardware specifications of such a phone and thus lacks d) earphones and a microphone connected to the audio in/out port.
	Yudintsev is an analogous prior art reference in the art of playing video games on a mobile device that teaches in [0098] that it was known in the art for a mobile phone to comprise an audio jack for the use of headphones and/or a microphone. It would have been further obvious to one having ordinary skill in the art at the time of the invention that the ANDROID phone of ATEN could have had a headphone and microphone device connected to an audio in/out port without causing any unexpected results, as this is a long-known configuration both for telecommunications and gaming purposes to facilitate improved audio quality, noise reduction and privacy over built-in microphones and speakers in phones.
Claims 2, 5, 8, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over ATEN in view of How to Connect and US 2015/0133218 A1 to Yudintsev and further in view of US 2011/0107220 to Perlman.
	Re claim 2, Although ATEN in view of How to Connect and Yudintsev illustrates an ANDROID phone, a wired input device and a large, external display device being used to conduct a first-person shooter game which ATEN notes can be played by a plurality of users to engage in “an intense battle with opponents,” which further teaches software configured to allow multiple video game players to compete against each other in competition video game playing, ATEN does not go into detail as to whether this illustrative multi-player FPS game is hosted by an internet server or whether the game is specifically used by game players to compete against each other in league or tournament play. 
Perlman is an analogous prior art multi-player video game reference that teaches that it was known in the art for massively multiplayer games such as first person shooter games to be hosted by a gaming server over the internet wherein the gaming server executes software and streams compressed video output to the client devices to display the game, see Fig. 2a and [0068] and Perlman [0257] which describes that a keyboard, mouse, joystick or arrow keys are usable as input devices to a game application and that the client device may be ‘such as a mobile phone’. 
Perlman teaches the existence of league play in the illustrative scenario regarding skill-based league management in [0396], stating that, ‘The user may have been allowed to play a multiplayer game in a certain league, but because some other users had exceeded the user's ranking, the user may have been downgraded to a lesser league.’ 
Perlman describes the existence of tournaments in multiplayer online games playable on phones in at least: [0040] describes security concerns enacted for use ‘in a tournament situation,’. [0320] of Perlman explicitly teaches that, ‘Hosting Service 210 is extremely well-suited for tournaments. Because no game is running in a local client, there is no opportunity for users to cheat (e.g., as they might have in a prior art tournament by modifying the copy of the game running on their local PC to give them an unfair advantage). Also, because of the ability of the output routing 1540 to multicast the UDP streams, the Hosting Service is 210 is able to broadcast the major tournaments to thousands or more of people in the audience at once.’
Regarding competition video game playing: ATEN already uses language on P. 1 of his reference that is cited as including playing an intense battle with opponents. This disclosure alone is a sufficient teaching of the claimed competition. The teaching reference Perlman further describes such competitive multiplayer online game playing (including that performed from phones) as follows: [0018]-[0020], [0026] of Perlman discloses that a well-known type of multiplayer online game played on platforms including phone is an ‘MMOG’ or a massively multiplayer online game in which users traverse game worlds and interact with scenes and other characters. [0066] describes that well-known games of this type include 3D racing games and first person shooters, which [0068] further describes are by definition ‘multi-user, interactive action games.’ [0026]  of Perlman also notes that in order for a game to be ‘competitive for other players’ players may need similar rankings to play a game together. [0047] and [0298] of Perlman describe battles among characters in games. [0319]-[0320] describes that it was known for MMO games played using network hosting and streaming technologies to be used for tournaments by top players, which by definition is competitive play.
It would have been further obvious to one having ordinary skill in the art that the multiplayer first-person-shooter game of ATEN could have been hosted by a game server and could have included the well-known MMORPG features of league and tournament play in addition to competitive play as taught by Perlman without causing any unexpected results, as these are long-known features of MMORPG gaming that ATEN would have been expected to support since ATEN depicts the use of MMORPG gaming on his compatible platform.
Re claims 5, 10, 17, As discussed in the rejection of claims 1-2 above, ATEN in view of How to Connect, Yudintsev and Perlman teach at least one ANDROID smartphone being wire-connected to a splitter and a large external display that can be an HDMI projector and used for the purpose of multi-player gaming such as first-person-shooter gaming. The additional claim requirement for only one phone to be connected to a projector does not identify any specific structural adaptations or functional requirements lacking in the ATEN, How to Connect, Yudintsev and Perlman combination and as such is seen as an intended-use statement that is not further limiting. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In the instant case, claiming how many users are connected to an apparatus taught by the prior art does not reveal any difference required of the apparatus itself. 
Re claims 8, 16, these claims sum the limitations of claims 1 and 2, refer to the corresponding rejections above. 
Claims 4, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” Yudintsev and Perlman, and further in view of US 6,328,651 to Lebensfeld et al.
Re claims 4, 9, 13, 18, Although ATEN in view of How to Connect, Yudintsev and Perlman teach the same inventive concept substantially as claimed including that an ANDROID smart phone can be connected through a wired USB-C splitter to a wired HDMI projector and that this system can be used to play online video games, ATEN, How to Connect, Yudintsev and Perlman do not go into detail as to how far the projector should be placed from a surface or how wide the projected image should be. Lebensfeld is an analogous prior art reference in digitally projecting images by a projector onto a surface that teaches that it was known for the distance from the surface to be in the range of 8-10 ft, an illustrative projected width could be 7 ft and that it was known that “the size of the play area may be increased or decreased by increasing or decreasing distance “D” respectively. It would have been obvious to one having ordinary skill in the art at the time of the invention that the HDMI digital projector disclosed by ATEN in view of How to Connect, Yudintsev and Perlman could have been moved by the user as necessary to control the size of the projected game image without causing any unexpected results and for the motivation of enabling the user to optimize the use of the device in a given space. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” and Yudintsev, and further in view of US 2014/0013128 A1 to Wong.
Re claim 6, Although ATEN in view of “How to Connect,” and Yudintsev teaches the same inventive concept substantially as claimed, ATEN in view of “How to Connect,” and Yudintsev  lacks that the smartphone receives power from the video game projector itself. 
Wong is an analogous prior art reference for docking a smart phone and connecting a video projector thereto that teaches it was known for the same unit comprising the projector to power and charge the phone – refer to the abstract of Wong and [0034]-[0040]. It would have been obvious to one having ordinary skill in the art at the time of the invention that the wired splitter of ATEN, which admittedly can pass up to 60W of power over USB, could have passed through power from a projector if it was connected over USB instead of HDMI, because USB can pass power and doing so would not have caused any unexpected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” and Yudintsev, and further in view of “Rotor Riot Wired Controller for Android (v1) Review”.
Re claim 7, Although ATEN in view of “How to Connect,” and Yudintsev teaches the same inventive concept substantially as claimed, wherein ATEN admits that the wired game input device could be something other than a keyboard or mouse, ATEN in view of “How to Connect,” and Yudintsev lacks that the smartphone is mounted to a controller. “Rotor Riot” is in direct analog to ATEN because it too is directed to connecting a wired input device to an ANDROID phone for the purpose of gaming. Rotor Riot teaches that it was known in the art to mount an ANDROID smart phone to a wired gaming controller, see the entire Rotor Riot reference especially the diagrams on pp. 2, 3, 4. It would have been further obvious to one having ordinary skill in the art that ATEN could have been improved to offer a controller-mounted phone mount as taught by Rotor Riot without causing any unexpected results, and that it would have additionally been obvious that the illustrated apparatus combined with a compact digital projector such as that described in “How to Connect” would have occupied less than 0.5 cubic feet of space. See additionally the evidentiary reference of “Philips Mobile Projector PicoPixMax” and “Our Review of the Nebula Capsule II Portable Projector” which provide dimensions for mobile digital projectors that support a conclusion of obviousness for the design-choice claimed volume of less than 0.5 cubic feet for a controller, phone and projector. 
Claims 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” Yudintsev, and Perlman, and further in view of US 2014/0013128 A1 to Wong.
Re claims 11, 14 and 19, Although ATEN in view of “How to Connect,” Yudintsev and Perlman teaches the same inventive concept substantially as claimed, ATEN in view of “How to Connect,” Yudintsev and Perlman lacks that the smartphone receives power from the video game projector itself. 
Wong is an analogous prior art reference for docking a smart phone and connecting a video projector thereto that teaches it was known for the same unit comprising the projector to power and charge the phone – refer to the abstract of Wong and [0034]-[0040]. It would have been obvious to one having ordinary skill in the art at the time of the invention that the wired splitter of ATEN, which admittedly can pass up to 60W of power over USB, could have passed through power from a projector if it was connected over USB instead of HDMI, because USB can pass power and doing so would not have caused any unexpected results. 
Claims 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” Yudintsev, and Perlman, and further in view of “Rotor Riot Wired Controller for Android (v1) Review”.
Re claims 7, 12, 15 and 20, Although ATEN in view of “How to Connect,” Yudintsev and Perlman teaches the same inventive concept substantially as claimed, wherein ATEN admits that the wired game input device could be something other than a keyboard or mouse, ATEN in view of “How to Connect,” Yudintsev and Perlman lacks that the smartphone is mounted to a controller. 
“Rotor Riot” is in direct analog to ATEN because it too is directed to connecting a wired input device to an ANDROID phone for the purpose of gaming. Rotor Riot teaches that it was known in the art to mount an ANDROID smart phone to a wired gaming controller, see the entire Rotor Riot reference especially the diagrams on pp. 2, 3, 4. It would have been further obvious to one having ordinary skill in the art that ATEN could have been improved to offer a controller-mounted phone mount as taught by Rotor Riot without causing any unexpected results, and that it would have additionally been obvious that the illustrated apparatus combined with a compact digital projector such as that described in “How to Connect” would have occupied less than 0.5 cubic feet of space. See additionally the evidentiary reference of “Philips Mobile Projector PicoPixMax” and “Our Review of the Nebula Capsule II Portable Projector” which provide dimensions for mobile digital projectors that support a conclusion of obviousness for the design-choice claimed volume of less than 0.5 cubic feet for a controller, phone and projector. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715